Title: From Benjamin Franklin to John Cuthbert, 28 August 1773
From: Franklin, Benjamin
To: Cuthbert, John


Sir,
London, Augt. 28. 1773.
Your Favour of July 30. came duly to hand, and I have since received and sent to France the Drawings brought to Town by Lady Bewick. I hope they were not too late to be of Use, tho’ I had a Letter from M. Morand about three Months before, that he then despair’d of receiving them, and thought of publishing his Work without them. I have not heard from him since I sent them; as I hoped I might before this time but shall pay upon Sight your Order on Account of the Expence you have been at, and am exceedingly oblig’d by the Care and Pains you have been so good as to take in procuring them. I hope your Health is perfectly reestablished, and am, with great Regard, Sir, Your most obedient humble Servant
B Franklin
 
Notation: Mr Cuthbert relating to the Coal mine Drawings
